            Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 1 of 32




                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              CRIMINAL NO.

        v                                             DATE FILED:

JERRY LEE WOMACK, JR.                                 VIOLATIONS:
                                                      18 U.S.C. S 1344 (bank fraud - 3 counts)
                                                      18 U.S.C. $ 1028A(a)(1) (aggravated
                                                      identity theft   2 counts)
                                                                       -
                                                      18 U.S.C. $ 2 (aiding  and abetting)
                                                      Notice of forfeiture

                                     INFORMATION
                                          COUNT ONB

THE UNITED STATES ATTORNEY CHARGES THAT:

               At all times material to this information

               1.     First National Bank of Pennsylvania ("FNB") was a financial institution

whose deposits were insured by the Federal Deposit Insurance Corporation, Certificate Number

7876.

               2.     JPay Inc. ("JPay") was a privately held corrections-related service

provider based in the United States with its headquarters in Miramar, Florida, that contracted

with state departments of correction, county jails, and federal prisons to provide technologies and

services, including money transfers. Persons could establish accounts with JPay and fund those

accounts in a variety of ways, including using a credit card and making withdrawals from a bank

account using an automated teller machine   ("ATM") debit   card. JPay account holders who were

not incarcerated could transfer funds from their JPay account to inmates.

               3.      "snapchat" was a multimedia messaging application developed and
          Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 2 of 32




currently owned by Snap Inc., headquartered in Venice, California, that allowed users to post

pictures and messages that were only available a short time and hence could be viewed by other

Snapchat users for only a short period of time before they became inaccessible.

               4.     "Instagram" was a social networking service that allowed users to share

photographs, videos, and messages with other users. Instagram users typically accessed the

service through an application on their mobile devices.

               5.     Square, Inc. was a financial services, merchant services aggregator, and

mobile payment company based in San Francisco, California. Square, Inc. marketed several

software and hardware payments products, including the Square Cash App, a person-to-person

payments service that allowed users to download the Square Cash App application on their

mobile device and use the Square Cash App to send money using their ATM debit card number

to other persons, simply by entering the recipient's mobile phone number or "$Cashtag" (a

unique user name that persons could establish upon setting up a Square Cash account).

               6.     From in or about   J:ur:re   2017, through in or about December 2017 , in the

Eastem District of Pennsylvania and elsewhere, defendant

                                 JERRY LEE WOMACK, JR.

alone and with co-schemers known and unknown, knowingly executed, attempted to execute,

and aided and abetted the execution of, a scheme to defraud FNB and to obtain monies owned by

and under the care, custody, and control of FNB by means of false and fraudulent pretenses,

representations, and promises.

                                         THE SCHEME

               7.     Defendant JERRY LEE WOMACK, JR., along with co-schemers Steven

Ronald Randall, Nasir Joseph Outlaw, and Shyann Carrero, each charged separately, and other

                                                     2
          Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 3 of 32




co-schemers, solicited co-schemers (referred to herein as "Account Holders"), including co-

schemers Jair Peralta, Xavanna Olivera, Daquan Nock, Ahsheem Nock, Jaylen Jefferson, Linda

Pacheco, Zachery Thomas, George Anthony Martinez, Elijah Marell Williams, Anabell Dealba,

and Jarrod Thomas, each charged separately, and B.B., L.W., M.W., and B.H., who was then a

minor, to open bank accounts, obtain ATM debit cards, and provide their ATM debit cards and

personal identification numbers ("PINs") so that defendant WOMACK, co-schemer Randall, and

other co-schemers could deposit and cause to be deposited fraudulent checks into the accounts

and then have the cash withdrawn before the bank discovered that the checks were fraudulent,    in

return for a share ofthe proceeds.

               8.      Co-schemer Nasir Joseph Outlaw recruited defendant JERRY LEE

WOMACK, JR. into the scheme and introduced defendant WOMACK to co-schemer Steven

Ronald Randall.

               9.     Defendant JERRY LEE WOMACK, JR. personally recruited and helped

to recruit several co-schemers to serve as Account Holders, including among others co-schemers

Daquan Nock, Ahsheem Nock, Jaylen Jefferson, Zachery Thomas, Anabell Dealba, Jarrod

Thomas, Elijah Marell Williams, and B.H., who was then a minor. Defendant WOMACK also

recruited co-schemer Zaire Chesney, charged separately, who himself became a recruiter and in

tum recruited co-schemer P.S. into the scheme.

               10.     Defendant JERRY LEE, WOMACK, JR. personally used Account

Holders' ATM debit cards and PNs to deposit fraudulent checks into and make cash

withdrawals from the Account Holders' accounts. Defendant WOMACK also supervised other

co-schemers to whom he provided Account Holders'     ATM debit cards and PlNs and instructed

them to make deposits into and withdrawals from the Account Holders' accounts.

                                                 a
                                                 J
           Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 4 of 32




               11.     Defendant JERRY LEE WOMACK, JR., co-schemers Steven Ronald

Randall, Dawson Thomas, Shyanne Carrero, Naseer Joseph Outlaw, and Daquan Nock

convinced some of the Account Holders, to themselves recruit and attempt to recruit other co-

schemers to serve as Account Holders.

               12.     Defendant JERRY LEE WOMACK, JR., co-schemers Steven Ronald

Randall and Nasir Joseph Outlaw, and other co-schemers, obtained checks and checkbooks from

inactive or closed accounts at banks and other financial institutions that they knew were closed

or otherwise invalid accounts.

               13.    Defendant JERRY LEE WOMACK, JR., co-schemers Steven Ronald

Randall, and other co-schemers wrote checks they had obtained from the inactive or closed bank

and other financial institution accounts made payable in various dollar amounts to the Account

Holders.

               14.    Defendant JERRY LEE WOMACK, JR. and other co-schemers

communicated with one another through the use of cellular telephone calls, text messages,

instant messaging applications, including Snapchat, and social media posts to facilitate the

scheme, including the recruitment of the Account Holders, the transfer of     ATM debit cards,

PINs, and fraudulent checks, and the collection and payment of fraud proceeds.

               15.    Co-schemer Steven Ronald Randall established a JPay account in the

name of "Steve Ranz" ending      in   6044 that he accessed and controlled.

               16.     Co-schemer Steven Ronald Randall used the ATM debit cards and PINs

he obtained from the co-schemers to make cash deposits from the co-schemers' checking

accounts into his JPay account in the name of "Steve Ranz" before the banks discovered that the

checks deposited into the co-schemers' checking accounts were fraudulent.

                                                     4
           Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 5 of 32




                 17.     Co-schemer Steven Ronald Randall transferred funds from his JPay

account in the name of "Steve Ranz" to inmates incarcerated throughout Pennsylvania.

                               FNB ACCOUNT OF DAQUAN NOCK

                        (Intended Loss of $6.382: Actual Loss of $1.159.40)

                 18.      On or before July 18,2017, atthe request of defendant JERRY LEE

WOMACK, JR., co-schemer Daquan Nock agreed to allow his existing FNB account ending in

6597 to be used to deposit fraudulent checks and to withdraw cash before FNB discovered that

the checks were fraudulent, in return for a share of the proceeds.

                 19.      On or about July 18, 2017, at an ATM at the FNB branch in Muhlenberg

Township, Berks County, Pennsylvania, at the direction of defendant JERRY LEE WOMACK,

JR., co-schemer Daquan Nock deposited a fraudulent check in the amount of approximately

$2,125 into his existing FNB account ending in 6597 -- check number 097, drawn on the closed

Wachovia Bank account of M.S. ending in7209, and made payable to Daquan Nock. At the time

of this deposit, Daquan Nock's FNB account ending in6597 had a negative balance of

approximately ($ 1 7 I .45).

                20.       On multiple occasions between on or about July 18,2017, and on or

about July 19, 2071, defendant JERRRY LEE WOMACK JR. and co-schemer Steven Ronald

Randall, and co-schemers working under their direction, used and aided and abetted the use    of

the ATM debit card and PIN number associated with the FNB account of co-schemer Daquan

Nock ending in 6597 to collectively withdraw approximately $920 from that account.

                21.       On or about July 19, 2017, at an ATM at the FNB branch in Muhlenberg

Township, Berks County, Pennsylvania, at the direction of defendant JERRY LEE WOMACK,

JR., co-schemer Ahsheem Nock attempted without success to deposit a fraudulent check in the

                                                 5
            Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 6 of 32




amount of approximately $2,260 into Daquan Nock's existing FNB account ending in 6591

                 22.      On or about August 8,2017, a co-schemer caused the mobile deposit of a

fraudulent check in the amount of approximately       $   1,997 into co-schemer Daquan Nock's FNB

account ending in 6597 -- check number 629, drawn on the closed Riverfront Federal Credit

Union account of A.K. ending in 6938, and made payable to Daquan Nock.

                               FNB ACCOUNT OF JAIR PERALTA

                         (Intended Loss of $7.980; Actual Loss of $7.667.65)

                23   .   On or before August 10, 2017 , at the request of co-schemers Nasir Joseph

Outlaw and Dawson Thomas, co-schemer Jair Peralta agreed to open an FNB account and obtain

an   ATM debit card associated with the account in order to deposit fraudulent checks and

withdraw cash before FNB discovered that the checks were fraudulent in return for the promise

of a portion of the proceeds successfully obtained from FNB.

                24.      On or about August 10,2017, at an FNB branch in Cumru Township,

Berks County, Pennsylvania, at the direction of co-schemer Nasir Joseph Outlaw and co-schemer

Dawson Thomas, co-schemer Jair Peralta opened an FNB account ending in 9582 with a $20

cash deposit and obtained an    ATM debit card associated with the account.

                25.      On or before August 23,2017 , co-schemer Jair Peralta gave his ATM

debit card and PIN number tied to his FNB account ending in9582 to co-schemer Steven Ronald

Randall.

                26.      On or about August 23,2017, at an ATM at the FNB branch in Reading,

Pennsylvania, at the direction of co-schemer Steven Ronald Randall, co-schemer L.T., who was

then a minor, deposited a fraudulent check in the amount of approximately $2,500 into co-

schemer Jair Peralta's FNB account ending in9582 -- check number 244, drawn on the closed

                                                  6
          Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 7 of 32




Sovereign Bank account of A.K. ending rn 5242, and made payable to Peralta.

                27   .   On multiple occasions between on or about August 23,2OlJ,and on or

about August 26,2077, defendant JERRY LEE WOMACK, JR., co-schemers Nasir Joseph

Outlaw and Steven Ronald Randall, and co-schemers working at their direction, including co-

schemers Shyann Carrero, Xavanna Olivera, Ahsheem Nock, N.C. L.T., and B.B., used and

aided and abetted the use of the   ATM debit card and PIN number associated with the FNB

account of co-schemer Jair Peralta ending in9582 to collectively withdraw approximately

$1,667.65 from that account.

               28.       On or about August 24,2017, at an ATM at the FNB branch in Cumru

Township, Berks County, Pennsylvania, at the direction of co-schemer Steven Ronald Randall,

co-schemer L.T., who was then a minor, deposited a fraudulent check in the amount   of

approximately $2,700 into co-schemer Jair Peralta's FNB account ending in 9582 -- check

number 249, drawn on the closed Sovereign Bank account of A.K. ending in 5242, and made

payable to Peralta.

               29.       On or about August 25,2017, at an ATM at the FNB branch in Cumru

Township, Berks County, Pennsylvania, co-schemer Ahsheem Nock deposited a fraudulent

check in the amount of approximately $2,800 into co-schemer Jair Peralta's FNB account ending

in9582 -- check number 635 drawn on the closed Riverfront Federal Credit Union account of

A.K. ending in 6938 and made payable to Peralta.

               30.       On or about August 26,2017, co-schemer Steven Ronald Randall

attempted without success on two separate occasions to use the ATM debit card tied to the FNB

account of co-schemer Jair Peralta ending in9582 to send money through Randall's JPay

account to the JPay account of an inmate of the Pennsylvania Department of Corrections.

                                                 7
         Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 8 of 32




                              FNB ACCOUNT OF XAVANNA OLIVERA

                           (Intended Loss of $4,399: Actual Loss of $3.866.94)

              3   1.        On or before August 10,2017 , at the request of co-schemers Nasir Joseph

Outlaw and Shyann Carrero, co-schemer Xavanna Olivera agreed to open an FNB account and

obtain an ATM debit card associated with the account in order to deposit fraudulent checks and

withdraw cash before FNB discovered that the checks were fraudulent in return for the promise

of a portion of the proceeds successfully obtained from FNB.

              32.           On or about August 10,2017, at an FNB branch in Cumru Township,

Berks County, Pennsylvania, co-schemer Xavanna Olivera opened an FNB account ending in

9988 with a $15 cash deposit and obtained an ATM debit card associated with the account.

              33.          On or about August 23,2017, at an ATM at the FNB branch in

Muhlenberg Township, Berks County, Pennsylvania, at the direction of co-schemer Steven

Ronald Randall, co-schemer L.T., who was then a minor, deposited a fraudulent check in the

amount of approximately        $1   ,999 into co-schemer Xavanna Olivera's FNB account ending in

9988 -- check number 247, drav'n on the closed Sovereign Bank account of A.K. ending in 5242,

and made payable to Olivera.

              34.          On or about August 24,2017, at the FNB branch in Cumru Township,

Berks County, Pennsylvania, at the direction of co-schemer Steven Ronald Randall, co-schemer

L.T., who was then     a   minor, deposited a fraudulent check in the amount of approximately $1,900

into co-schemer Xavanna Olivera's FNB account ending in 9988 -- check number 251, drawn on

the closed Sovereign Bank account of A.K. ending          in   5242,and made payable to Olivera.

              35.          On multiple occasions between on or about August 23,2017 and on or

about August 25,2017, defendant JERRY LEE WOMACK, JR., co-schemers Nasir Joseph

                                                      8
          Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 9 of 32




Outlaw and Steven Ronald Randall, and co-schemers working at their direction, including co-

schemers Xavanna Olivera, Shyann Carrero, L.T., and B.B., used and aided and abetted the use

of the ATM debit card and PIN number associated with Olivera's FNB account ending in 9988

to collectively withdraw approximately $3,066.94.

               36.    On or about August 25,2017, at an FNB branch in Cumru Township,

Berks County, Pennsylvania, co-schemer Shyann Carrero drove co-schemer Xavanna Olivera

through the drive-through teller line while Olivera withdrew approximately $800 cash from her

FNB account ending in 9988.

              37.     On or about August 25,2017, co-schemer Steven Ronald Randall caused

the mobile deposit of a fraudulent check in the amount of approximately $500 into co-schemer

Xavanna Olivera's FNB account ending in 9988 -- check number 253, drawn on the closed

Sovereign Bank account of A.K. ending in 5242, and made payable to Olivera.

                                 FNB ACCOUNT OF R.C.

                     (Intended Loss of $7.998: Actual Loss of $7,990.19)

              38.    On or about August 22,2017, at an FNB branch in Cumru Township,

Berks County, Pennsylvania, co-schemer R.C. opened an FNB account ending in 0036 with a

$30 cash deposit and obtained an ATM debit card associated with the account.

              39.    On or about August 23,2017, at the FNB branch in Muhlenberg

Township, Berks County, Pennsylvania, at the direction of co-schemer Steven Ronald Randall,

co-schemer L.T., who was then a minor, deposited a fraudulent check in the amount of

approximately $2,498 into R.C.'s FNB account ending in 0036 -- check number 245, drawn on

the closed Sovereign Bank account of A.K. ending in 5242, and made payable to R.C.

              40.    On or about August 24,2017, at the FNB branch in Cumru Township,

                                               9
         Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 10 of 32




Berks County, Pennsylvania, at the direction of co-schemer Steven Ronald Randall, co-schemer

L.T., who was then a minor, deposited a fraudulent check in the amount of approximately $2,700

into R.C.'s FNB account ending in 0036 -- check number 250, drawn on the closed Sovereign

Bank account of A.K. ending in 5242, and made payable to R.C.

                 41.    On multiple occasions between on or about August 24,2017 , and on or

about August 28,2017, defendant JERRY LEE WOMACK, JR., co-schemers Nasir Joseph

Outlaw and Steven Ronald Randall, and co-schemers working at their direction, including co-

schemers Shyann Carrero, Xavanna Olivera, L.T., N.C., and B.B., used and aided and abetted the

use of the   ATM debit card and PIN number associated with the FNB account of R.C. ending in

0036 to collectively withdraw approximately $7,976.19.

                 42.    On or about August 25,2017 , at the FNB branch in Muhlenberg

Township, Berks County, Pennsylvania, at the direction of co-schemer Steven Ronald Randall,

co-schemer Ahsheem Nock deposited a fraudulent check in the amount of approximately $2,800

into R.C.'s FNB account ending in 0036 -- check number 100, drawn on the closed Wells Fargo

Bank account of M.H. ending in7438, and made payable to R.C.

                 43.    On or about August 26,2017, co-schemer Steven Ronald Randall utilized

the ATM debit card associated with R.C.'s FNB account ending in 0036 to attempt to transfer

approximately $30 through Randall's JPay account ending in6044 to an inmate at the Rockview

State Correctional Institution in Bellefonte, Pennsylvania.

                 44.    On or about August 26,2017, co-schemer Steven Ronald Randall utilized

the ATM debit card associated with R.C.'s FNB account ending in 0036 to transfer

approximately $30 through Randall's JPay account ending in 6044 to an inmate at the Rockview

State Correctional Institution in Bellefonte, Pennsylvania.

                                                10
           Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 11 of 32




                 45.    On or about August 26,2017, co-schemer Steven Ronald Randall utilized

the   ATM debit card associated with R.C.'s FNB account ending in 0036 to transfer

approximately $30 through Randall's JPay account ending in6044 to an inmate at the Coal

Township State Correctional Institution in Coal Township, Pennsylvania.

                          FNB ACCOUNT OF JAYLEN JEFFERSON

                        (Intended Loss of S2.800: Actual Loss of $2.319)

                46.    On or about August 22,2017, at an FNB branch in Exeter Township,

Berks County, Pennsylvania, at the request of defendant JERRY LEE WOMACK, JR. and co-

schemer Daquan Nock, co-schemer Jaylen Jefferson opened an FNB account ending        in3964

with a $ l0 cash deposit and subsequently obtained an ATM debit card associated with the

account.

                47.    On or about August 31,2017, at an ATM at the FNB branch in Exeter

Township, Berks County, Pennsylvania, co-schemer Daquan Nock deposited a fraudulent check

in the amount of approximately $2,800 into co-schemer Jaylen Jefferson's FNB account ending

in3964 -- check number 494, drawn on the closed Citizens Bank account of V.K. and G.K.

ending in0478, and made payable to Jefferson.

                48.    On multiple occasions on or about September 7,2017, defendant JERRY

LEE WOMACK, JR., co-schemers Daquan Nock and Jaylen Jefferson, and other co-schemers,

used and aided and abetted the use of the   ATM debit card and PIN number associated with the

FNB account of co-schemer Jaylen Jefferson ending rn3964 to withdraw collectively

approximately $2,319 from that account.




                                                 1l
         Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 12 of 32




                          FNB ACCOUNT OF AHSHEEM NOCK

                     (Intended Loss of $5,600; Actual Loss of $5.598.37)

               49.    On or before August 24, 2017 , at the request of defendant JERRY LEE

WOMACK, JR., co-schemer Ahsheem Nock agreed to open an FNB account and obtain an

ATM debit card associated with the account in order to deposit fraudulent checks and withdraw

cash before FNB discovered that the checks were fraudulent in return for the promise of a

portion of the proceeds successfully obtained from FNB.

              50.     On or about August 24,2017, at an FNB branch in Cumru Township,

Berks County, Pennsylvania, at the direction of defendant JERRY LEE WOMACK, JR., co-

schemer Ahsheem Nock opened an FNB account ending in 9509 with a $50 cash deposit and

obtained an ATM debit card associated with the account.

              51.     On or about August 24,2017, at an ATM at the FNB branch in Cumru

Township, Berks County, Pennsylvania, at the direction of defendant JERRY LEE WOMACK,

JR., co-schemer Ahsheem Nock deposited a fraudulent check in the amount of approximately

$2,800 into his FNB account ending in 9509 -- check number 252, drawn on the closed

Sovereign Bank account of A.K. ending in 5242 and made payable to Ahsheem Nock.

              52.     On or about August 25,2017, at an FNB branch in Cumru Township,

Berks County, Pennsylvania, at the direction of defendant JERRY LEE WOMACK, JR., co-

schemer Ahsheem Nock withdrew approximately $640 cash from his FNB account ending in

9s09.

              53.     On or about August 25,2017, at an ATM at the FNB branch in Cumru

Township, Pennsylvania, at the direction of defendant JERRY LEE WOMACK, JR., co-schemer

Ahsheem Nock deposited a fraudulent check in the amount of approximately $2,800 into his

                                               12
         Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 13 of 32




FNB account ending in 9509 -- check number 624, drawn on the closed Riverfront Federal

Credit Union account of A.K. ending in 6938 and made payable to Ahsheem Nock.

                54.      On multiple occasions between on or about August 25 , 2017 , and on or

about August 26,2017, defendant JERRY LEE WOMACK, JR., co-schemers Nasir Joseph

Outlaw and Steven Ronald Randall, and other co-schemers working at their direction, including

co-schemers Ahsheem Nock and B.B., used and aided and abetted the use of the      ATM debit card

and PIN number associated with co-schemer Ahsheem Nock's FNB account ending in 9509 to

collectively withdraw approximately $4,982.87 from that account.

               55.       On or about August 26,2017, co-schemer Steven Ronald Randall utilized

the ATM debit card associated with co-schemer Ahsheem Nock's FNB account ending in 9509

to transfer approximately $27 through Randall's JPay account ending in 6044 to an inmate at the

Frackville State Correctional Institution in Frackville, Pennsylvania.

                           FNB ACCOUNT OF                   Y THOMAS

                        (Intended Loss of $10,400: Actual Loss of $5.598.44)

               56   .    On or before September 6, 20IJ , at the request of defendant JERRY LEE

WOMACK, JR. and co-schemer Daquan Nock, co-schemer Zachery Thomas agreed to open an

FNB account and obtain an ATM debit card associated with the account for the purpose     of

depositing fraudulent checks and withdrawing cash from the account before FNB discovered that

the checks were fraudulent, in retum for the promise of a portion of the proceeds successfully

obtained from FNB.

               57.       On or about September 6,2017, co-schemer Daquan Nock drove

defendant JERRY LEE, WOMACK, JR. and co-schemer Zachery Thomas to the FNB branch in

Exeter Township, Berks County, Pennsylvania.

                                                 13
         Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 14 of 32




               58.     On or about September 6,2017, at an FNB branch in Exeter Township,

Berks County, Pennsylvania, at the direction of defendant JERRY LEE WOMACK, JR., co-

schemer Zachery Thomas opened an FNB account ending in 3840 with a $60 cash deposit that

was provided to him by defendant WOMACK, and subsequently obtained via U.S. mail an          ATM

debit card associated with the account.

               59.     On or about September 20,2017, at an ATM at the FNB branch in

Muhlenberg Township, Berks County, Pennsylvania, at the direction of defendant JERRY LEE

WOMACK, JR., co-schemer Zachery Thomas deposited a fraudulent check in the amount of

approximately $2,800 into his FNB account ending in 3840 -- check number 531, drawn on the

closed Riverfront Federal Credit Union account of A.K. ending in 6938, and made payable to

Zachery Thomas.

               60.    On or about September 27,2077, at an ATM at the FNB branch in

Wyomissing Borough, Berks County, Pennsylvania, at the direction of defendant JERRY LEE

WOMACK, JR., co-schemer Zachery Thomas deposited          a   fraudulent check in the amount of

approximately 52,800 into his FNB account ending in 3840 -- check number 532, dravtn on the

closed Riverfront Federal Credit Union account of   A.K. ending in 6938, and made payable to

Zachery Thomas.

               61.    On or about September 23,2017, at an ATM at the FNB branch in

Wyomissing Borough, Berks County, Pennsylvania, at the direction of defendant JERRY LEE

WOMACK, JR., co-schemer Zachery Thomas deposited a fraudulent check in the amount of

approximately $2,800 into his FNB account ending in 3840 -- check number 534, drawn on the

closed Riverfront Federal Credit Union account of   A.K. ending in 6938, and made payable to

Zachery Thomas.

                                              14
           Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 15 of 32




                  62.    On or about September 23,2017, at an ATM at the FNB branch in

Wyomissing Borough, Berks County, Pennsylvania, at the direction of defendant JERRY LEE

WOMACK, JR., co-schemer Zachery Thomas deposited            a   fraudulent check in the amount of

approximately $2,000 into his FNB account ending in 3840 -- check number 536, drawn on the

closed Riverfront Federal Credit Union account of    A.K. ending in 6938, and made payable to

Zachery Thomas.

                  63.    On multiple occasions between on or about September 21,2077, and on or

about September 25,2017, defendant JERRY LEE WOMACK and co-schemers working at his

direction, including co-schemers Daquan Nock and Zachery Thomas, used and aided and abetted

the use of the   ATM debit card and PIN number associated with the FNB account of Zachery

Thomas ending in 6938 to collectively withdraw approximately $6,066.61 from that account.

                            FNB ACCOUNT OF LINDA PACHECO

                        (Intended Loss of $8,300; Actual Loss of $5.912.26)

                 64.    On or before September 71,2017, at the request of co-schemer Shyann

Carrero, co-schemer Linda Pacheco agreed to open an FNB account and obtain an ATM debit

card associated with the account in order to deposit fraudulent checks and withdraw cash before

FNB discovered that the checks were fraudulent in return for the promise of a portion of the

proceeds successfully obtained from FNB.

                  65.   On or about September   ll,2Ol7,   at an FNB branch in Exeter Township,

Berks County, Pennsylvania, co-schemer Linda Pacheco opened an FNB account ending rn 4293

with a $25 cash deposit, and subsequently obtained an ATM debit card associated with the

account.

                 66.    On or about September 27,2017, at an ATM at the FNB branch in

                                                15
         Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 16 of 32




Wyomissing Borough, Berks County, Pennsylvania, co-schemer Zachery Thomas deposited a

fraudulent check in the amount of approximately $2,800 into co-schemer Linda Pacheco's FNB

account ending in 4293 -- check number 533, drawn on the closed Riverfront Federal Credit

Union account of A.K. ending in 6938, and made payable to Pacheco.

              67.     On multiple occasions between on or about September 22,2077, and on or

about September 26,2077, co-schemers Nasir Joseph Outlaw andZachery Thomas, and other

co-schemers, used and aided and abetted the use of the   ATM debit card and PN number

associated with the FNB account of co-schemer Linda Pacheco ending      in 4293 to collectively

withdraw approximately $5,913.01 from that account.

              68.     On or about September 22,2017,atan ATM at the FNB branch in

Wyomissing Borough, Berks County, Pennsylvania, co-schemer Zachery Thomas deposited a

fraudulent check in the amount of approximately $2,800 into co-schemer Linda Pacheco's FNB

account ending 1n 4293 -- check number 535, drawn on the closed Riverfront Federal Credit

Union account of A.K. ending in 6938, and made payable to Pacheco.

              69.     On or about September 25,207J, at an ATM at the FNB branch in

Wyomissing Borough, Berks County, Pennsylvania, a co-schemer deposited a fraudulent check

in the amount of approximately $2,700 into co-schemer Linda Pacheco's FNB account ending in

4293 -- check number 540, drawn on the closed Riverfront Federal Credit Union account of A.K.

ending in 6938, and made payable to Pacheco.

                 FNB ACCOUNT OF GEORGE ANTHONY MARTINEZ

                     (Intended Loss of $2.8001 Actual Loss of $2.791.L7)

              10.     On or before September 13,2077, co-schemer George Anthony Martinez

agreed to allow his existing FNB account ending in 581   I to be used to deposit fraudulent   checks

                                               l6
           Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 17 of 32




and to withdraw cash before FNB discovered that the checks were fraudulent, in retum for the

promise of a portion of the proceeds successfully obtained from FNB.

                 71   .    On or about September 13,2017 , at an ATM at an FNB branch in Exeter

Township, Berks County, Pennsylvania, co-schemer Daquan Nock deposited a fraudulent check

in the amount of approximately $2,800 into co-schemer George Anthony Martinez's FNB

account ending in 581 1 -- check number 527, drawn on the closed Riverfront Federal Credit

Union account of A.K. ending in 6938, and made payable to Martinez.

                 72.       On multiple occasions between on or about September 73,2017, and on or

about September 18,2017, co-schemers working at the direction of defendant JERRY LEE

WOMACK, JR. and co-schemer Steven Ronald Randall, including co-schemers Daquan Nock,

Zachery Thomas, and George Anthony Martinez, used and aided and abetted the use of the ATM

debit card and PIN number associated with the FNB account of Martinez ending in 5811 to

collectively withdraw approximately $2,808.17 from that account.

                          FNB ACCOUNT OF ELIJAH MARELL            WILIAMS
                             (Intended Loss of $5.600; Actual Loss of $0)

                73.        On or before October 2,2017, defendant JERRY LEE WOMACK, JR.

recruited co-schemer Elijah Marell Williams via social media posts to participate in a scheme to

defraud trNB by depositing invalid checks into FNB accounts and withdrawing the cash before

FNB discovered that the checks were fraudulent.

                74.        On or before October 2,2017, at the request of defendant JERRY LEE

WOMACK, JR., co-schemer Elijah Marell Williams agreed to open an FNB account and obtain

an   ATM debit card associated with the account in order to deposit fraudulent checks and

withdraw cash before FNB discovered that the checks were fraudulent in return for the promise

                                                  17
         Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 18 of 32




of a portion of the proceeds successfully obtained from FNB.

               75.    On or about October 2,2017, at an FNB branch in Wyomissing Borough,

Berks County, Pennsylvania, at the direction of defendant JERRY LEE WOMACK, co-schemer

Elijah Marell Williams opened a new FNB account ending in 6867 with a cash deposit of

approximately $25 that was provided by defendant WOMACK.

              76.     On or about October ll,2017 , at an ATM at the FNB branch in

Wyomissing Borough, Berks County, Pennsylvania, at the direction of defendant JERRY LEE

WOMACK, JR. co-schemer Elijah Marell Williams attempted without success to deposit      a


fraudulent check in the amount of approximately $2,800 into his FNB account ending in 6867 .

              77.     On or about October 11,2077, at an ATM at the FNB branch in

Muhlenberg Township, Berks County, Pennsylvanra, atthe direction of defendant JERRY LEE

WOMACK, JR., co-schemer Elijah Marell Williams deposited into his FNB account ending in

6867 a fraudulent check in the amount of approximately $2,800   -   check number 544 drawn on

the closed Riverfront Federal Credit Union account of A.K. ending in 6938 and made payable to

Williams.

              78.     On multiple occasions on or about October 12,2017, at various merchants

in Berks County, Pennsylvania, defendant JERRY LEE WOMACK, JR. and co-schemer Elijah

Marell Williams used and aided and abetted the use of Williams' ATM debit card and PIN

number associated with defendant Williams' FNB account ending in 6867 to attempt without

success to withdraw a total of approximately $2,593.25 from that account.

              79.     On or about October 12,2017, at an ATM at the FNB branch in

Muhlenberg Township, Berks County, Pennsylvania, at the direction of defendant JERRY LEE

WOMACK, JR., co-schemer Elijah Marell Williams attempted without success to deposit into

                                               18
         Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 19 of 32




his FNB account ending in 6867 a fraudulent check in the amount of approximately $2,800.

                                C      UNT OF AN        LL
                     (Intended Loss of $2.800: Actual Loss of $1.923.85)

              80.     On or before October 12,2017 , at the direction of defendant JERRY LEE

WOMACK, JR., co-schemers Zachary Thomas and Jarrod Thomas recruited co-schemer Anabell

Dealba to allow her existing FNB account ending in7912 to be used to deposit fraudulent checks

into her FNB account and to withdraw the cash before FNB discovered that the checks were

fraudulent.

              81.    On or about October 12,2017, at an FNB branch in Muhlenberg

Township, Berks County, Pennsylvania, co-schemer Anabell Dealba obtained a new ATM debit

card tied to her FNB account ending   in79l2.

              82.    On or about October 13,2017, defendant JERRY LEE WOMACK, JR.,

gave co-schemer Jarrod Thomas a fraudulent check in the amount of approximately $2,800 --

check number 547, drawn on the closed Riverfront Federal Credit Union account of A.K. ending

in 6938, and made payable to co-schemer Anabell Dealba.

              83.    On or about October 13,2017, co-schemer Anabell Dealba gave the ATM

debit card and PIN tied to her FNB account ending in7912 to co-schemer Jarrod Thomas.

              84.    On or about October 13,2017, at the drive-thru ATM at an FNB branch in

Cumru Township, Berks County, Pennsylvania, while co-schemer Anabell Dealba sat next to

him in a car, co-schemer Jarrod Thomas used the ATM debit card and PIN associated with

Dealba's FNB account ending   in79l2 to deposit a fraudulent check in the amount of

approximately $2,800 into Dealba's FNB account ending in7912-- check number 547, drawn on

the closed Riverfront Federal Credit Union account of A.K. ending in 6938, and made payable to

                                                l9
         Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 20 of 32




Dealba. At the time of this deposit, Dealba's FNB account had a balance of approximately $0.64.

              85.     On or about October 14,2017, at an ATM at an FNB branch in Reading,

Pennsylvania, co-schemers Anabell Dealba and Jarrod Thomas conducted a balance inquiry into

Dealba's FNB account ending    in79l2 to determine whether the check deposited into the account

by Jarrod Thomas the previous day had cleared.

              86.     On or about October 14,2077 , co-schemer Anabell Dealba gave her ATM

debit card and PIN associated with her FNB account ending in7912 to defendant JERRY LEE

WOMACK, JR. and co-schemer Ahsheem Nock, in order for them to use it to withdraw cash

from her account before FNB discovered that the approximately $2,800 check that had been

deposited into her FNB account the previous day was fraudulent.

              87.     On or about October '14,2017, at an ATM at the FNB branch in Reading,

Pennsylvania, at the direction of defendant JERRY LEE WOMACK, JR., co-schemer Ahsheem

Nock used co-schemer Anabell Dealba's ATM debit card and PIN to withdraw approximately

$500 cash from Dealba's FNB account ending in7912.

              88.     On multiple occasions on or about October 14,2017 , at various ATMs and

merchants, including Giant Supermarket and Walmart in Berks County, Pennsylvania, at the

direction of defendant JERRY LEE WOMACK, co-schemers Anabell Dealba, Jarrod Thomas,

and Ahsheem Nock used and aided and abetted the use of Dealba's      ATM debit card and PIN

number tied to her FNB account ending in7912 to collectively withdraw an additional

approximately $1,421.99 from that account.

              89.     On or about October 14,2077, defendant JERRY LEE WOMACK, JR.

paid co-schemer Anabell Dealba approximately $700 cash for her participation in the scheme.

              All in violation of Title   18, United States Code, Sections 7344   and2.

                                                  20
            Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 21 of 32




                                             COUNT TWO

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

                     l.    At all times material to this information, Fulton Bank, NA ("Fulton

Bank") was a financial institution whose deposits were insured by the Federal Deposit Insurance

Corporation, Certificate Number 7 55 l.

                     2.    From in or about June 2017, through in or about December   20ll , in the

Eastern District of Pennsylvania and elsewhere, defendant

                                     JERRY LEE WOMACK, JR.

alone and with co-schemers known and unknown, knowingly executed, attempted to execute,

and aided and abetted the execution of, a scheme to defraud Fulton Bank and to obtain monies

owned by and under the care, custody, and control of Fulton Bank by means of false and

fraudulent pretenses, representations, and promises.

                                            THE SCHEME

                     3.   Paragraphs 7 through 17 of Count One are incorporated herein as though

fully   set forth.

                          FULTON BANK ACCOUNT OF JAIR PERALTA

                          (Intended Loss of $6.036: Actual Loss of $4.014.87)

                     4.   On or before August 9,2017 , at the request of co-schemer Nasir Joseph

Outlaw, co-schemer Jair Peralta agreed to open a Fulton Bank account and obtain an ATM debit

card associated with the account in order to deposit fraudulent checks and withdraw cash before

Fulton Bank discovered that the checks were fraudulent in return for the promise of a portion of

the proceeds successfully obtained from Fulton Bank.

                     5.   On or about August 9,2017, at a Fulton Bank branch in Cumru Township,

                                                   2t
          Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 22 of 32




Berks County, Pennsylvania, at the direction of co-schemer Nasir Joseph Outlaw, co-schemer

Jair Peralta opened a Fulton Bank account ending in 8039 and obtained an ATM debit card

associated with the account.

                6.     On or about August 15,2077, co-schemer Steven Ronald Randall drove

defendant JERRY LEE WOMACK, JR. and co-schemer Jair Peralta to a Fulton Bank branch in

Shillington, Pennsylvania.

               I   .   On or about August 15,2017 , at a Fulton Bank branch in Shillington,

Pennsylvania, defendant JERRY LEE WOMACK, JR. and co-schemer Steven Ronald Randall

gave co-schemer Jair Peralta a fraudulent check in the amount of approximately   $   1,999 and

instructed Peralta to deposit the check into his Fulton Bank account.

               8.      On or about August 15,2017, at an ATM at the Fulton Bank branch in

Shillington, Pennsylvania, co-schemer Jair Peralta deposited a fraudulent check in the amount of

approximately $1,999 into his Fulton Bank account ending in 8039 -- check number 639, drawn

on the closed Riverfront Federal Credit Union account of   A.K. ending in 6938, and made

payable to Peralta.

               9.      On or about August 16,2077 , co-schemer Steven Ronald Randall caused

the mobile deposit of a fraudulent check in the amount of approximately $1,000 into co-schemer

Jair Peralta's Fulton Bank account ending in 8039 -- check number 220, drawn on the closed TD

Bank account of A.B. ending in 0846, and made payable to Peralta.

               10.     On or about August 16,2017, at an ATM at the Fulton Bank branch in

Jenkintown, Pennsylvania, at the direction of co-schemer Steven Ronald Randall, co-schemer

L.T., who was then a minor, deposited a fraudulent check in the amount of approximately $1,537

into co-schemer Jair Peralta's Fulton Bank account ending in 8039 -- check number 146, drawn

                                                22
           Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 23 of 32




on the closed   Viriva Community Credit Union account of M.G.B. ending rn0092, and made

payable to Peralta.

                 1   l.   On or about August 17,201J, co-schemer Steven Ronald Randall caused

the mobile deposit of a fraudulent check in the amount of approximately        $   1   ,000 into co-schemer

Jair Peralta's Fulton Bank account ending in 8039 -- check number 145, drawn on the closed

Viriva Community Credit Union account of M.G.B. ending inOOg2,and made payable to

Peralta.

                 12.      On or about August   17   ,2017, at the teller drive-through window at the

Fulton Bank branch in Cumru Township, Berks County, Pennsylvania, co-schemer Jair Peralta

withdrew approximately $2,000 from his Fulton Bank account ending in 8039.

                 13.      On or about August 17,2017, co-schemer Steven Ronald Randall

attempted without success to use the ATM debit card tied to the Fulton Bank account of co-

schemer Jair Peralta ending in 8039 to send money through Randall's JPay account to the JPay

account of an inmate of the Pennsylvania Department of Corrections.

                 14.      On approximately seven separate occasions between on or about August

11,2017, and on or about August 18,2011, at the direction of co-schemer Nasir Joseph Outlaw,

co-schemer Jair Peralta attempted without success to transfer a total of approximately $9,900

from his Fulton Bank account ending in 8039 to co-schemer Outlaw through the use of the

Square Cash application.

                 15.      On or about August 78,2017, co-schemer Steven Ronald Randall caused

the mobile deposit of a fraudulent check in the amount of approximately $500 into co-schemer

Jair Peralta's Fulton Bank account ending in 8039 -- check number 242, drawn on the closed

Sovereign Bank account of A.K. ending in 5242, and made payable to Peralta.

                                                      23
         Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 24 of 32




               16.       On or about August 18,2011, at the teller drive-through window at the

Fulton Bank branch in Cumru Township, Berks County, Pennsylvania, co-schemer Jair Peralta

withdrew approximately $1,400 from his Fulton Bank account ending in 8039.

               17   .   On or about August 19,2017, at the teller drive-through window at the

Fulton Bank branch in Cumru Township, Berks County, Pennsylvania, co-schemer Jair Peralta

withdrew approximately $500 from his Fulton Bank account ending in 8039.

                              FULTON BANK ACCOUNT OF P.S.

                        (Intended Loss of $2.250; Actual Loss of $1.984.54)

               18.      On or before August 1,2017 , defendant JERRY LEE WOMACK, JR.

recruited co-schemer Zaire Chesney via social media to participate in a scheme to defraud banks

by depositing invalid checks into bank accounts and withdrawing the cash before the banks

discovered that the checks were fraudulent.

               19.      On or before October 1,201J , co-schemer Zaire Chesney recruited co-

schemer P.S. to allow her existing Fulton Bank account ending     in 1079 to be used to defraud

Fulton Bank through the deposit of fraudulent checks and the withdrawal of cash before the bank

discovered that the checks were fraudulent.

               20.      On or before October I,2OI7,co-schemer Zaire Chesney obtained co-

schemer P.S.'s online banking profile and means of identification and provided that information

to defendant JERRY LEE WOMACK, JR.

               21.      On or about October 7,2077, defendant JERRY LEE WOMACK, JR.

deposited a fraudulent check in the amount of approximately $2,250 into co-schemer P.S.'s

Fulton Bank account ending in 1079 via mobile deposit    -   check number 644 drawn on the closed

Riverfront Federal Credit Union account of A.K. ending in 6938 and made payable to P.S. At the

                                                 24
         Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 25 of 32




time of this deposit, co-schemer P.S.'s Fulton Bank account ending in 1079 had a balance of

approximately $51.93.

              22.       On or about August 2,2017, at an ATM at the Fulton Bank branch in

Womelsdorf Borough, Berks County, Pennsylvania, P.S. withdrew approximately $200 cash

from her Fulton Bank account ending in 1079.

              23.       On or about August 2,2077 , co-schemer Zaire Chesney gave the ATM

debit card and PIN tied to the Fulton Bank account of P.S. ending in 1079 to defendant JERRY

LEE WOMACK, JR.

              24.       On multiple occasions between on or about August 2,2017 and on or

about August 4,2017, defendant JERRY LEE WOMACK, JR. and co-schemers working at his

direction used and aided and abetted the use of the ATM debit card and PIN number associated

with the Fulton Bank account of P.S. ending in 1079 to collectively withdraw approximately

$536.47 from that account.

              25.       On or about August 3,2077, at the teller window at Fulton Bank branch

located in Womelsdorf Borough, Berks County, Pennsylvania, at the direction of defendant

JERRY LEE WOMACK, JR. and co-schemer Zatre Chesney, co-schemer P.S. withdrew

approximately $1,500 cash from her Fulton Bank account ending in 1079.

              All in violation of Title   18, United States Code, Sections 1344 and 2.




                                                  25
            Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 26 of 32




                                           COUNT THREE

THE UNITED STATES ATTORNEY CHARGES THAT:

                     1.   At all times material to this information, Riverfront Federal Credit Union

("RFCU") was a financial institution chartered by the National Credit Union Administration,

charter number 5856, whose deposits were insured by the National Credit Union Share Insurance

Fund.

                     2.   From in or about June2077, through in or about December 2017, in the

Eastem District of Pennsylvania and elsewhere, defendant

                                    JERRY LEE WOMACK, JR.

alone and with co-schemers known and unknown, knowingly executed, attempted to execute,

and aided and abetted the execution of, a scheme to defraud RFCU and to obtain monies owned

by and under the care, custody, and control of RFCU by means of false and fraudulent pretenses,

representations, and promises.

                                            THE SCHEME

                     3.   Paragraphs 7 through 17 of Count One are incorporated herein as though

fully   set forth.

                                     RFCU ACCOUNT OF B.H.

                          (Intended Loss of $4,276r Actual Loss of $3.124.94)

                     4.   On or before June 26,2017, defendant JERRY LEE WOMACK, JR.

recruited co-schemer B.H., who was then a minor, via social media to participate in a scheme to

defraud banks by depositing invalid checks into bank accounts and withdrawing the cash before

the banks discovered that the checks were fraudulent.

                     5.   On or before lune 26,2077 , at the request of defendant JERRY LEE

                                                   26
         Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 27 of 32




WOMACK, JR., co-schemer B.H., who was then                        a   minor, agreed to allow his existing RI'CU

account ending in 6963 to be used to deposit fraudulent checks and to withdraw cash before

RFCU discovered that the checks were fraudulent, in retum for the promise of a portion of the

proceeds successfully obtained from RFCU.

                6.        On or before June 26,2077 , in Reading, Pennsylvania, co-schemer B.H.,

who was then a minor, gave his ATM debit card and PIN associated with his RFCU account

ending in 6963 to defendant JERRY LEE WOMACK, JR. in order to defraud RFCU.

                7   .     On or about June 26,2017 , at an ATM at an RFCU branch in Reading,

Pennsylvania, defendant JERRY LEE WOMACK, JR. deposited a fraudulent check in the

amount of approximately $2,326 into co-schemer B.H.'s RFCU account ending in 6963 -- check

number 301, drawn on the closed Sovereign Bank account of A.K. ending tn 5242, and made

payable to co-schemer B.H. At the time of this deposit, co-schemer B.H.'s RI'CU account ending

in 6963 had   a balance   of approximately   $1   1   .03.

                8.        On two separate occasions on or about June 26,2017 , at an ATM at an

RI'CU branch in Reading, Pennsylvania, at the direction of defendant JERRY LEE WOMACK,

JR., a co-schemer attempted without success to withdraw $300 cash, each time from the RFCU

account of B.H. ending in6963.

                9   .     On or about June 26,        20ll    , at an    ATM at an RFCU branch in Reading,

Pennsylvania, defendant JERRY LEE WOMACK, JR. deposited a fraudulent check in the

amount of approximately      $   1,950 into co-schemer B.H.'s RFCU account ending                 in 6963 -- check

number 302, drawn on the closed Sovereign Bank account of A.K. ending in5242, and made

payable to co-schemer B.H.

                10.       On or about J:ur:re26,2017, at an ATM at an RFCU branch in Reading,

                                                             27
         Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 28 of 32




Pennsylvania, defendant JERRY LEE, WOMACK, JR. attempted without success to withdraw

$300 cash from the RFCU account of B.H. ending in6963.

                 I   i.   On multiple occasions on or about June 26,2077 , defendant JERRY LEE

WOMACK, JR. and other co-schemers working at his direction, used and aided and abetted the

use of the   ATM debit card and PIN number associated with the RFCU account of co-schemer

B.H. endingin 6963 to collectively withdraw approximately $3,124.94.

                 All in violation of Title   18, United States Code, Sections 1344   and2.




                                                     28
          Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 29 of 32




                                          COUNT FOUR

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

               On or about J:une 26,   20ll , in the Eastem District of Pennsylvania,   and elsewhere,

defendant

                                 JERRY LEE WOMACK, JR.

knowingly and without lawful authority, possessed and used, and aided and abetted the

possession and use of, a means of identification of another person, that is, the Riverfront Federal

Credit Union ATM debit card number and personal identification number of B.H., during and in

relation to bank fraud.

               In violation of Title 18, United States Code, Sections 1028A(a)(l), (c)(5), and2.




                                                  29
         Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 30 of 32




                                          COUNT FIVE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

               On or about August 24,2017, in the Eastern District of Pennsylvania, and

elsewhere, defendant

                                  JERRY LEE WOMACK, JR.

knowingly and without lawful authority, possessed and used, and aided and abetted the

possession and use of, a means of identification of another person, that is, the First National

Bank ATM debit card number and personal identification number of Jair Peralta, charged

separately, during and in relation to bank fraud.

               In violation of Title 18, United States Code, Sections 1028A(a)(1), (cX5), and2




                                                    30
          Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 31 of 32




                                     NOTICE OF FORFEITURE

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

                 1   .   As a result of the violation of Title 1 8, United States Code, Section 1344

set forth in this information, defendant

                                     JERRY LEE WOMACK, JR.

shall forfeit to the United States of America any property constituting, or derived from, proceeds

obtained directly or indirectly from the commission of such offense, including but not limited to

$12,000 in United States currency.

                 2.      If any of the property described above,       as a result of any act or omission      of

the defendant:

                         a.     cannot be located upon the exercise ofdue diligence;

                         b.     has been transferred to, sold to, or deposited       with   a   third party;

                         c.     has been placed beyond the         jurisdiction of this Court;

                         d.     has been substantially diminished in value; or

                         e.     has been commingled         with other property which cannot be divided

                                without difficulty;

it is the intention of the United   States, pursuant to   Title   18, United States Code, Section 982(b),


incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property subject to forfeiture.




                                                     31
Case 5:20-cr-00037-JFL Document 1 Filed 01/21/20 Page 32 of 32




    All pursuant to Title   18, United States Code, Sections 982(a)(2)(A)




                                     ,4r-,.
                                                  LIAM M. McSWAIN
                                              UNITED STATES ATTORNEY




                                       32
